DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
Formal Matters
Applicant’s amendments and arguments in the reply filed on February 01, 2022  are acknowledged and have been fully considered now due to the entered request for continued examination. Claims 1, 5, 11-13, and 15 are pending. Claims 1, 5, 11, and 15 are under consideration in the instant office action. Claims 12-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claims 2-4, 6-10, and 14 are cancelled.  Applicant amended claim 1 by incorporating a limitation reciting “…wherein the weight ration of surfactant to the Enzalutamide lies in a range of 2:1 to 1:2…”. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below. 
Withdrawn Objections/Rejections

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2021 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. A signed copy is attached herein.
Rejections-Maintained
Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1, 5, 11, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable Grahek et al. (US 2012/0088774, previously cited), Lorenz et al. (US 20140100256, previously provided to applicant), and Denick, Jr. (US Patent No. 4716033, previously cited).
Applicant Claims

Applicant claims a solid pharmaceutical composition
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Grahek et al. teach an adsorbate comprising an active pharmaceutical ingredient (API) being practically insoluble in water associated with a particulate and/or porous carrier, wherein the adsorbate is prepared by using a non-polar solvent or a mixture of non-polar solvents, and wherein essentially no API is in the form of precipitates, particles or crystals (see claim 1). The adsorbate according to claim 1 wherein the API is in amorphous form (see claim 2). The adsorbate according to claim 1 wherein the API is in amorphous form (see claim 4). The adsorbate according to claim 1, wherein the amount of the API in the adsorbate is in the range of 0.01 to 40 wt.-% (see claim 5). The dosage form according to claim 7, wherein the amount of  The carrier according to the present invention is a particulate and/or porous carrier, which means that this carrier has an outer and/or inner surface onto which the API can be adsorbed. Furthermore, the carrier according to the present invention does not essentially change its morphology during the adsorbtion of the API. Preferably, the carrier is an inorganic carrier, preferably silicon dioxide and more preferably colloidal silicon dioxide or porous silica. The porous silica preferably has the porosity as defined below (paragraph 0018). With respect to the present invention, all APIs that are practically insoluble in water can be used. For instance, the API can be selected from the group consisting of proteins, peptides, nucleotides, anti-obesity drugs, nutraceuticals, corticosteroids, elastase inhibitors, anti-fungals, oncology therapies, anti-emetics, analgesics, cardiovascular agents, anti-inflammatory agents, anthelmintics, anti-arrhythmic agents, antibiotics, anticoagulants, antidepressants, antidiabetic agents, antiepileptics, antihistamines, antihypertensive agents, antimuscarinic agents, antimycobacterial agents, antineoplastic agents, antiretroviral drugs from the protease inhibitor class, immunosuppressants, antithyroid agents, antiviral agents, anxiolytics, sedatives, astringents, beta-adrenoreceptor blocking agents, blood products and substitutes, cardiac inotropic agents, contrast media, corticosteroids, cough suppressants, diagnostic agents, diagnostic imaging agents, diuretics, dopaminergics, haemostatics, immunological agents, lipid regulating agents, muscle relaxants, non-steroidal anti-inflammatory drugs (NSAIDs), parasympathomimetics, parathyroid calcitonin and bisphosphonates, prostaglandins, radio-pharmaceuticals, sex hormones, anti-allergic agents, stimulants and anorectics, sympathomimetics, thyroid agents, vasodilators, and xanthines. Preferably, the API within the meaning of the present invention is tadalafil, fenofibrate, cholecalciferol (vitamin D), simvastatin, NSAIDs such as naproxen and ibuprofen, megestrol  Additionally, the adsorbates according to the present invention may contain water soluble agents. These water soluble agents are soluble in the solvent used for the preparation of the adsorbates according to the present invention. Preferred water soluble agents are propylene glycol, triethyl citrate, polysorbates and polyethylene glycol 400 (see paragraph 0048). The adsorbate according to any of the preceding items wherein the carrier is silicon dioxide, preferably in the form of colloidal silicon dioxide or porous silica. The adsorbate according to any of the preceding items wherein the amount of API in the adsorbate is in the range of 0.01 to 40 wt.-%, preferably in the range of 0.1 to 30 wt.-%, more preferably in the range of 1 to 30 wt.-%, and even more preferably in the range of 10 to 30 wt.-% (respectively in % by weight relative to the whole adsorbate). The adsorbate according to any of the preceding items wherein the adsorbate further contains one or more substances selected from the group consisting of water soluble agents, preferably the water soluble agents are selected from the group consisting of propylene glycol, triethyl citrate, polyethylene glycol 400, and polysorbate. Preferably, the adsorbate only contains the carrier, the API and said water soluble agent(s). This means that the adsorbate is prepared by using the carrier, solvent, API and the water soluble agent(s). Further preferred, the adsorbate contains only one water soluble agent, preferably one water soluble agent selected from the group consisting of propylene glycol, triethyl citrate, polyethylene glycol 400, and polysorbate. Even further preferred the amount of water soluble agent(s) that is used for preparing the adsorbate is less than 50 wt.-%, further preferred 30 wt.-% or less based on the amount of API that is used for preparing the adsorbate (see paragraph 0023). A dosage form according to the present invention can be any pharmaceutically suitable dosage form, preferably in a solid form, including tablets, capsules (soft or hard capsules), caplets, lozenges, and sachets. A dosage form according to the present invention is preferably in the form of a tablet. Furthermore the dosage form can comprise a coating. Suitable coatings are known in the art, e.g. film coatings, usually applied for colouring purposes. Furthermore, the dosage form can be a floating dosage form (FDF) (see paragraph 0064). The present invention furthermore relates to a process for the preparation of a dosage form according to the invention comprising the steps of: a) providing a mixture of the adsorbate according to the invention and the excipient/-s, b) fine-milling of the mixture of step (a) and preferably mixing the fine milled mixture of step (a) with excipients, preferably with excipients as defined in item (7), or co-milling or fine dispersing of the mixture of step (a) with excipients, preferably with excipients as defined in item (7), preferably in an impact-mill, c) formulation of the mixture of step (b) into a dosage form. For step (c), preferably a dry granulation process is used. In case of formulations with a concentration of adsorbate of 20% (wt./wt.) or less (amount of adsorbate per amount of dosage form), preferably direct compression is employed. If concentration of adsorbate is more than 20% preferably a dry granulation process is employed (see paragraph 0060).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Grahek et al. is silent with respect to enzalutamide. Grahek et al. although teach the use of polysorbate surfactants which are nonionic surfactant, Grahek et al. do not specifically teach the utilization of anionic surfactants.  These deficiencies are cured by the teachings of Lorenz et al. and Denick, Jr.
a suitable single tablet of reasonable size comprising the prescribed amount of enzalutamide and having suitable and advantageous solubility and/or dissolution stability and absorption would be advantageous as a suitable alternative to soft capsules (paragraph 0005). In some embodiments, compositions provide in an aqueous use environment a enzalutamide concentration versus time Area Under The Curve (AUC.sub.90), for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least 2-fold the AUC.sub.90 of a control composition comprising an equivalent quantity of undispersed crystalline enzalutamide. In some embodiments, the compositions provide in an aqueous use environment a concentration versus time AUC.sub.90, for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least about 5-fold, in some embodiments at least about 10-fold, that of a control composition as described above. Such large enhancements in aqueous concentration versus time AUC.sub.90 values are surprising given the extremely low aqueous solubility and hydrophobicity of enzalutamide (paragraph 0039). A pharmaceutical composition comprising a solid dispersion containing enzalutamide and a polymer, wherein the polymer is 0.5 to 7 parts by weight, with respect to 1 part by weight of the enzalutamide (see claim 1). The  The surfactants may comprise up to 5% of the composition (paragraph 0122). Additionally Lorenz clearly disclose Compositions may contain from about 1 to about 80 wt % enzalutamide, depending on the dose of the drug and the effectiveness of the concentration-enhancing polymer. Enhancement of aqueous enzalutamide concentrations and relative bioavailability are typically best at low enzalutamide levels in the dispersion, typically less than about 75 wt %. In some embodiments, dispersions comprise greater than 20 wt % and less than 75 wt % enzalutamide. In some embodiments, dispersions comprise greater than 25 wt % and less than 75 wt % enzalutamide. In some embodiments, dispersions comprise greater than 50 wt % and less than 70 wt % enzalutamide (paragraph 0031). In some embodiments, compositions provide in an aqueous use environment a enzalutamide concentration versus time Area Under The Curve (AUC.sub.90), for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least 2-fold the AUC.sub.90 of a control composition comprising an equivalent quantity of undispersed crystalline enzalutamide. In some embodiments, the compositions provide in an aqueous use environment a concentration versus time AUC.sub.90, for any period of at least 90 minutes between the time of introduction into the use environment and about 270 minutes following introduction to the use environment, that is at least about 5-fold, in some embodiments at least about 10-fold, that of a control composition as described above. Such large enhancements in aqueous concentration versus time AUC.sub.90 
Denick, Jr. teach a medicament adsorbate and process for making same. The medicament adsorbate comprises a complex magnesium aluminum, silicate having sorbed therein a medicament drug and a surfactant (see abstract). Denick, Jr. teach a surfactant is a surface active substance and as used herein is an organic compound consisting of two parts: a hydrophobic portion, and a hydrophilic portion which renders the compound sufficiently soluble or dispersible in water or another polar solvent. The combined hydrophobic and hydrophilic portions render the compound surface-active and thus able to concentrate at the interface between a surfactant solution and another phase such as a solid sorbent. Surfactants function to allow solutions to penetrate and wet surfaces.  The weight percent of the surfactant based on the weight of the adsorbate is preferably from about 0.05% to about 2.5%, and most preferably about 0.05% to about 0.5% which amounts will vary depending upon the surfactant utilized. The surfactant may be selected from any of the groups of surface active agents. Nonlimiting illustrative categories and specific examples include: A) nonionic, which do not dissociate, but commonly derive their hydrophilic portion from polyhydroxy or polyethoxy structures; such as polyethylene oxides. (B) anionic, where the hydrophilic portion of the molecule carries a negative charge: such as sodium lauryl sulfate, and linear alkyl sulfates, and (C) cationic, where the hydrophilic portion of the molecule carries a positive charge: such as cetyl pryidinium chloride. Surfactants may be used alone or in combination within the ranges specified above to form the adsorbate (column 4, lines 3-32).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize the solid adsorbate composition of Grahek et al. for enzalutamide delivery because Garhek et al. teach that with respect to the present invention, all APIs that are practically insoluble in water can be used while Lorenz et al. clearly teach that enzalutamide has extremely low aqueous solubility and hydrophobicity (paragraph 0039). Garhek et al. teach for instance, the API can be selected from the group consisting of proteins, peptides, nucleotides, anti-obesity drugs, nutraceuticals, corticosteroids, elastase inhibitors, anti-fungals, oncology therapies, anti-emetics, analgesics, cardiovascular agents, anti-inflammatory agents, anthelmintics, anti-arrhythmic agents, antibiotics, anticoagulants, antidepressants, antidiabetic agents, antiepileptics, antihistamines, antihypertensive agents, antimuscarinic agents, antimycobacterial agents, antineoplastic agents, antiretroviral drugs from the protease inhibitor class, immunosuppressants, antithyroid agents, antiviral agents, anxiolytics, sedatives, astringents, beta-adrenoreceptor blocking agents, blood products and substitutes, cardiac inotropic agents, contrast media, corticosteroids, cough suppressants, diagnostic agents, diagnostic imaging agents, diuretics, dopaminergics, haemostatics, immunological agents, lipid regulating agents, muscle relaxants, non-steroidal anti-inflammatory drugs (NSAIDs), parasympathomimetics, parathyroid calcitonin and bisphosphonates, prostaglandins, radio-pharmaceuticals, sex hormones, anti-allergic agents, stimulants and anorectics, sympathomimetics, thyroid agents, vasodilators, and xanthines. Preferably, the API within the meaning of the present invention is tadalafil, fenofibrate, cholecalciferol (vitamin D), simvastatin, NSAIDs such as naproxen and ibuprofen, megestrol acetate, ritonavir (HIV protease inhibitor), or ciclosporin, and more preferably, the API is tadalafil. Further particularly preferred, the API is selected from the group consisting of tadalafil, simvastatin, lovastatin and fenofibrate. enzalutamide is an anti-cancer agent which is also covered by the broader teachings of Garhek et al. One of ordinary skilled in the art would have been motivated to utilize the solid adsorbate formulation system to deliver enzalutamide because Garhek et al. clearly teach that , all APIs that are practically insoluble in water can be used in its solid adsorbate composition while Lorenz et al. clearly teach that enzalutamide has extremely low aqueous solubility and hydrophobicity (paragraph 0039). Denick, Jr. teaches about 1% to about 35% by weight of a medicament drug and from about 0.05% to about 4% by weight of a surfactant (column 1, lines 53-56). These amounts of medicament drug and surfactant overlap with the percentages of Enzalutamide and surfactant recited in the instantly claimed invention. Furthermore, based on the percentages of medicament drug and surfactant taught by Denick, Jr., the examiner calculates a ratio of surfactant to drug of 4:1 to 1:700 (4/1=4 and 35/0.05=700) which overlaps with the instantly claimed weight ratio. These amounts recited by Denick, Jr. provide a suitable starting point for routine optimization by one of ordinary skill in the art. The amount of the ingredients are result effective parameters. They are optimizable parameters. In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). With regard to the limitation of instant claim 5 since the combination teachings of Garhek et al. and Lorenz et al. meet the claimed structure, the composition of the prior art would necessarily exhibit the recited release profile. The release profile is an innate property of the composition. With regard to the limitation of claim 15 a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Garhek et al. and Lorenz et al. because both references deal with solid pharmaceutical compositions containing poorly water soluble drugs to enhance bioavailability and aqueous solubility.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize in the solid adsorbate composition of Grahek et al. an anionic surfactant because Denick, Jr. teach a medicament adsorbate and process for making same. The medicament adsorbate comprises a complex magnesium aluminum, silicate having sorbed therein a medicament drug and a surfactant (see abstract). One of ordinary skill in the art would have been motivated to utilize anionic surfactants such as sodium lauryl sulfate in the prepration of solid adsorbate dispersions containing medicaments because Denick, Jr. teach a surfactant is a surface active substance and as used herein is an organic compound consisting of two parts: a hydrophobic portion, and a hydrophilic portion which renders the compound sufficiently soluble or dispersible in water or another polar solvent. The combined hydrophobic (B) anionic, where the hydrophilic portion of the molecule carries a negative charge: such as sodium lauryl sulfate, and linear alkyl sulfates, and (C) cationic, where the hydrophilic portion of the molecule carries a positive charge: such as cetyl pryidinium chloride. Surfactants may be used alone or in combination within the ranges specified above to form the adsorbate (column 4, lines 3-32). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Garhek et al. and Denick, Jr. because both references deal with solid adsorbate pharmaceutical compositions. The amount of the ingredients are result effective parameters. They are optimizable parameters. In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues the Applicant has now further amended Claim 1 to specify that the weight ratio of the surfactant to the Enzalutamide lies in a range of 2:1 to 1:2. Together with this limitation it may be noted that the claim already recites that the amount of the Enzalutamide in the composition is greater than 10%. Putting these two limitations together, it may be seen that the claim necessarily requires that the surfactant be present in an amount which is at least 5 weight percent. This is directly contrary to the disclosure of the new Denick reference. At column 4, lines 12 - 17, Denick instructs that the weight percent of the anionic surfactant in his adsorbate is from about 0.05% to about 2.5% and more preferably from about 0.05% to about 0.5%. Thus, the present claim requires twice as much anionic surfactant in the adsorbate as suggested by Denick. Furthermore, this deficiency cannot be cured by the Lorentz reference. While Lorentz does disclose surfactants, Lorentz is directed to the use of surfactants in a dispersion rather than in an adsorbate. Therefore, Lorentz would not have led a person of ordinary skill to incorporate an anionic surfactant into a solid adsorbate, and particularly not in an amount greater than the 2.5 weight percent of Denick.
The above assertions are not found persuasive because Denick, Jr. teaches about 1% to about 35% by weight of a medicament drug and from about 0.05% to about 4% by weight of a surfactant (column 1, lines 53-56). These amounts of medicament drug and surfactant overlap with the percentages of Enzalutamide and surfactant recited in the instantly claimed invention. Furthermore, based on the percentages of medicament drug and surfactant taught by Denick, Jr., the examiner calculates a ratio of surfactant to drug of 4:1 to 1:700 (4/1=4 and 35/0.05=700) which overlaps with the instantly claimed weight ratio. These amounts recited by Denick, Jr. provide a suitable starting point for routine optimization by one of ordinary skill in the art. The amount of the ingredients are result effective parameters. They are optimizable parameters. In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619